DETAILED ACTION
1.       The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	The amendment filed on 12/22/2020 is acknowledged. Claim 2, 5, 8 and 11 are previously cancelled; Claims 1, 4, 7, 10, 13, 15, 16, 18, 19, 21, 22 and 24 are currently amended. Claims 1, 3, 4, 6, 7, 9, 10, 12-24 are pending for examination.

Allowable Subject Matter
3.	Claims 1, 3, 4, 6, 7, 9, 10, 12-24 are allowable over prior art of record, respectively.

Terminal Disclaimer
4.	The terminal disclaimer filed on 03/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/866170 (US 10237895 B2); 14/176738 (US 9288825 B2) and 11/603237(US 8670392 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
5.	Claims 1, 3, 4, 6, 7, 9, 10, 12-24 are allowable because of the following reason: Applicant's remarks submitted on 12/22/2020, along with the claim amendments have 
Independent claims 1, 4, 7 and 10  includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
“A method for initiating communications in a user equipment (UE), the method comprising: UE determines DL signal corresponding to the UL signal from a BS during a time period, after transmitting UL signal to the BS, wherein start of the time period is determined based on information signaled from BS, after transmitting the UL signal”.

The amended limitations, in combination with the remaining limitations of the independent claims 1, 4, 7 and 10 are not taught nor suggested by the prior art of record. Claims 3, 13-15 depend on claim 1; Claims 6, 16-18 depend on claim 4; Claims 9, 19-21 and Claims 12, 22-24 depend on claim 10. Therefore, dependent claims 3, 6, 9, 12, 13-24 allowed for the same reasons. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415      
                                                                                                                                                                                                
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415